873 F.2d 1442Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter Augusta WHITFIELD, Plaintiff-Appellant,v.ST. BRIDES CORRECTIONAL CENTER, Defendant-Appellee.
No. 88-6639.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 28, 1989.Decided:  April 7, 1989.

Walter Augusta Whitfield, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General (Office of the Attorney General of Virginia), for appellee.
Before DONALD RUSSELL, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Walter Augusta Whitfield appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the judgment below on the reasoning of the district court.  Whitfield v. St. Brides Correctional Center, C/A No. 86-1519-AM (E.D.Va. Mar. 7, 1988).  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.